 Case 7:19-cv-00093-BP Document 19 Filed 08/04/20                   Page 1 of 11 PageID 1200



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

DAWN M. ROBNETT,                                 §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §    Civil Action No. 7:19-cv-00093-BP
                                                 §
ANDREW M. SAUL,                                  §
Commissioner of Social Security,                 §
                                                 §
       Defendant.                                §

                          MEMORANDUM OPINION AND ORDER

       Plaintiff Dawn M. Robnett (“Robnett”) filed this action under 42 U.S.C. § 405(g), seeking

judicial review of the denial by the Commissioner of Social Security (“Commissioner”) of her

application for a period of disability and disability insurance benefits (“DIB”) under Title II of the

Social Security Act (“SSA”). ECF Nos. 1 and 16. After considering the pleadings, briefs, and the

administrative record, the undersigned REVERSES the Commissioner’s decision and

REMANDS this action for further proceedings.

I.     STATEMENT OF THE CASE

       Robnett was born on June 8, 1975, has at least a high school education, and can

communicate in English. See SSA Admin. R. (hereinafter, “Tr.”) 19, ECF No. 12-1. Her

employment history includes work as a receptionist. Id. She asserts that the effects of her severe

impairments render her disabled and entitled to relief under the SSA. ECF No. 1. Robnett filed

applications for a period of disability and DIB on July 20, 2016. Tr. 15. In all applications, she

alleged that her disability began on February 20, 2015. Id. The claim was denied initially and upon

reconsideration. Id. Robnett requested a hearing, which was held before Administrative Law Judge

(“ALJ”) J. Dell Gordon on August 7, 2018 via video, with Robnett in Wichita Falls, Texas, and
 Case 7:19-cv-00093-BP Document 19 Filed 08/04/20                  Page 2 of 11 PageID 1201



the ALJ in Oklahoma City, Oklahoma. Id. A vocational expert (“VE”) also appeared at the hearing.

Id. The ALJ issued his decision on October 30, 2018, finding that Robnett was not disabled. Tr.

20-21.

         Specifically, the ALJ employed the statutory five-step analysis and established during step

one that Robnett had not engaged in substantial gainful activity during the period from her alleged

onset date of February 20, 2015 through her last date insured of March 31, 2017. Tr. 17. At step

two, he determined that Robnett had severe impairments of morbid obesity, carpal tunnel,

rheumatoid arthritis, radiculopathy in the lumbar region, inter-vertebral disc displacement in the

lumbar region, lumbar spondylosis without myelopathy or radiculopathy, mild bilateral C6 and S1

radiculopathy, mild left median neuropathy at the wrists, and mild sensory motor axonal

polyneuropathy. Id. At step three, the ALJ found that Robnett’s impairments did not meet or equal

in combination one of the impairments listed in 20 C.F.R. pt. 404(p). Id.

         At step four, the ALJ ruled that Robnett had the residual functional capacity (“RFC”) to

perform light work as defined in 20 C.F.R. 404.1567(b), except she can walk or stand four hours;

occasionally crouch and kneel; frequently balance; occasionally crawl and use ramps and stairs;

and never climb ladders and ropes. Tr. 18. Additionally, the ALJ determined that Robnett must

avoid concentrated cold or heat and exposure to hazards. Id. Further, he held that Robnett could

perform past relevant work as a secretary because this work did not require the performance of

work-related activities precluded by her RFC. Tr. 19. Because the ALJ determined that Robnett

retained the RFC to perform past relevant work at step four, the sequential analysis could have

ended without necessitating consideration of step five. See 20 C.F.R. § 404.1520(f). Nevertheless,

the ALJ made alternative findings for step five, finding that considering Robnett’s age, education,




                                                  2
 Case 7:19-cv-00093-BP Document 19 Filed 08/04/20                     Page 3 of 11 PageID 1202



work experience, and RFC, there are jobs that exist in significant numbers in the national economy

that she could perform. Tr. 19-20.

         The Appeals Council (“AC) denied review on July 9, 2019. Tr. 1. Therefore, the ALJ’s

decision is the Commissioner’s final decision and is properly before the Court for review.

Higginbotham v. Barnhart, 405 F.3d 332, 334 (5th Cir. 2005) (“[T]he Commissioner’s ‘final

decision’ includes the Appeals Council’s denial of [a claimant’s] request for review.”).

II.      STANDARD OF REVIEW

         Title II, 42 U.S.C. § 404 et seq., of the SSA governs the disability insurance program in

addition to numerous regulations concerning disability insurance. See 20 C.F.R. § 404 (2020). The

SSA defines a disability as an “inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than 12

months . . . .” 42 U.S.C. § 423(d)(1)(A) (2020); Crowley v. Apfel, 197 F.3d 194, 197 (5th Cir.

1999).

         To determine whether a claimant is disabled and thus entitled to disability benefits, the

Commissioner employs a sequential five-step analysis. 20 C.F.R. § 404.1520. First, the claimant

must not be engaged in any substantial gainful activity. Id. § 404.1520(a)(4)(i). “‘Substantial

gainful activity’ is work activity involving significant physical or mental abilities for pay or profit.”

Masterson v. Barnhart, 309 F.3d 267, 271 n.2 (5th Cir. 2002) (citing 20 C.F.R. § 404.1572(a)–

(b)). Second, the claimant must have an impairment or combination of impairments that is severe.

20 C.F.R. § 404.1520(a)(4)(ii); see Stone v. Heckler, 752 F.2d 1099, 1100–03 (5th Cir. 1985).

Third, disability exists if the impairment or combination of impairments meets or equals an

impairment listed in the Listing of Impairments (“Listing”), 20 C.F.R. Part 404, Subpart P,



                                                   3
 Case 7:19-cv-00093-BP Document 19 Filed 08/04/20                    Page 4 of 11 PageID 1203



Appendix 1. 20 C.F.R. § 404.1520(a)(4)(iii). Fourth, the impairments must prevent the claimant

from returning to past relevant work. Id. § 404.1520(a)(4)(iv). Before this step, the ALJ assesses

the claimant’s RFC, which is “the most [a claimant] can still do despite [the claimant’s]

limitations.” Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir. 2005); 20 C.F.R. § 416.945(a)(1).

Fifth, impairments must prevent the claimant from doing any work after considering the claimant’s

RFC, age, education, and work experience. Crowley, 197 F.3d at 197–98; 20 C.F.R.

§ 404.1520(a)(4)(v).

         “A finding that a claimant is disabled or is not disabled at any point in the five-step review

is conclusive and terminates the analysis.” Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

“The claimant bears the burden of showing [he or] she is disabled through the first four steps of

the analysis; on the fifth, the Commissioner must show that there is other substantial work in the

national economy that the claimant can perform.” Audler v. Astrue, 501 F.3d 446, 448 (5th Cir.

2007).

         The Court reviews the Commissioner’s decision to determine whether the Commissioner

applied the correct legal standards and whether substantial evidence in the record as a whole

supports the decision. Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995); Hollis v. Bowen, 837

F.2d 1378, 1382 (5th Cir. 1988). “Substantial evidence is such relevant evidence as a responsible

mind might accept to support a conclusion. It is more than a mere scintilla and less than a

preponderance. A finding of no substantial evidence is appropriate only if no credible evidentiary

choices or medical findings support the decision.” Harris v. Apfel, 209 F.3d 413, 417 (5th Cir.

2000) (internal quotation marks omitted) (quoting Ripley v. Chater, 67 F.3d 552, 555 (5th Cir.

1995)). The Court may neither reweigh the evidence in the record nor substitute its judgment for

the Commissioner’s, but it will carefully scrutinize the record to determine if substantial evidence



                                                   4
 Case 7:19-cv-00093-BP Document 19 Filed 08/04/20                    Page 5 of 11 PageID 1204



is present. Id.; Hollis, 837 F.2d at 1383. “Conflicts in the evidence are for the Commissioner and

not the courts to resolve.” Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000) (internal punctuation

omitted) (quoting Selders v. Sullivan, 914 F.2d 614, 617 (5th Cir. 1990)).

III.   ANALYSIS

       Robnett raises two issues on appeal. She claims that (1) the ALJ erred by failing to identify

the Listings for which he found her impairments failed to qualify or discuss how he concluded that

the severity of her impairments did not meet any Listing; and (2) such error was not harmless

because evidence in the record supported a finding that she had an impairment that met the

requirements of Listing 14.09D during the period at issue. ECF No. 16 at 18-28.

A.     The ALJ failed to properly evaluate whether Robnett’s impairments meet or equal a
       Listing.

       Robnett argues that the ALJ erred by failing to identify any Listing for which her symptoms

failed to qualify. Id. at 19. She also contends that the ALJ erred because he did not provide any

reason for his adverse determination at step three of the sequential evaluation. Id. She argues that

these omissions appeared even though her counsel had submitted a written request to the ALJ ten

days prior to the hearing to enlist the assistance of a medical advisor to address the issue of whether

Listing 14.09D was met or equaled. Id. She also notes that her counsel orally renewed the written

request at the hearing on August 7, 2018. Id. at 19-20. The Commissioner concedes that the ALJ

did not state which specific Listing he considered. ECF No. 17 at 5. However, he argues that this

was a harmless error because the record shows that Robnett failed to meet or equal a Listing. Id.

       In Audler v. Astrue, 501 F.3d 446, 448 (5th Cir. 2007), the Fifth Circuit held that the ALJ

erred when she “summarily concluded” that the claimant’s impairments were not severe enough

to meet or medically equal one of the Listings, but “did not identify the [Listing] for which [the

claimant’s] symptoms fail[ed] to qualify,” and did not “provide any explanation as to how she

                                                  5
 Case 7:19-cv-00093-BP Document 19 Filed 08/04/20                  Page 6 of 11 PageID 1205



reached the conclusion[.]” The court admonished that “[s]uch a bare conclusion is beyond

meaningful judicial review” and held that the ALJ was required to discuss the evidence in the

record and explain why the claimant was not disabled at step three of the sequential evaluation. Id.

(internal quotation marks and citation omitted). The court explained that although an ALJ was not

“always required to do an exhaustive point-by-point discussion,” it simply could not “tell whether

her decision [was] based on substantial evidence or not” because the ALJ “offered nothing to

support her conclusion at this step.” Id.

       Like the ALJ in Audler, the ALJ here did not identify the Listings for which Robnett’s

symptoms failed to qualify. Neither did he explain how he reached the conclusion that her

symptoms were not severe enough to meet any Listing. Rather than provide the basis of his

decision, the ALJ made the conclusory statement that Robnett “did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 . . . .” Tr. 17. “Although it is not always

necessary that an ALJ provide an exhaustive discussion of the evidence, bare conclusions, without

any explanation for the results reached, may make meaningful judicial review of the

Commissioner's final decision impossible.” Inge ex rel. D.J.I. v. Astrue, No. 7:09–CV–95–O, 2010

WL 2473835, at *9 (N.D. Tex. May 13, 2010) (citing Audler, 501 F.3d at 448). Accordingly, by

providing no analysis at step three of his decision, the ALJ committed legal error.

B.     The ALJ’s error was not harmless.

       Having concluded that the ALJ erred in his step three determination, the Court must now

determine whether this error is harmless. Morris v. Bowen, 864 F.2d 333, 336 (5th Cir.1988).

“Procedural perfection in administrative proceedings is not required” as long as “the substantial

rights of a party have [not] been affected.” Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988).



                                                 6
 Case 7:19-cv-00093-BP Document 19 Filed 08/04/20                     Page 7 of 11 PageID 1206



To be entitled to relief, Robnett must establish that the ALJ erred and that this error casts into

doubt the existence of substantial evidence to support his decision. Morris, 864 F.2d at 335. The

question thus becomes whether there is evidence in the record to show that Robnett met her burden

of demonstrating that she meets the requirements for Listing 14.09D.

        To meet Listing 14.09D for inflammatory arthritis, a claimant must show (1) inflammatory

arthritis as described in listing 14.00D6 and (2) repeated manifestations of inflammatory arthritis,

with at least two constitutional symptoms or signs (severe fatigue, fever, malaise, or involuntary

weight loss), and one of the following at the marked level: (a) limitation of activities of daily living,

(b) limitations in maintaining social functioning, or (c) limitation in completing tasks in a timely

manner due to deficiencies in concentration, persistence, or pace. 20 C.F.R. Pt. 404, Subpt. P, App.

1, § 14.09D. "As used in these listings, 'repeated' means that the manifestations occur on an average

of three times a year, or once every 4 months, each lasting 2 weeks or more; or the manifestations

do not last for 2 weeks but occur substantially more frequently than three times in a year or once

every 4 months; or they occur less frequently than an average of three times a year or once every

4 months but last substantially longer than 2 weeks." Id. § 14.00(I)(3). In addition, the

manifestations must occur within the period covered by the claim. Id. Further, a “marked”

limitation means that the signs and symptoms of the impairment “interfere seriously” with a

claimant's ability to function. Id. § 14.00(I)(5). Such functional limitation

        may result from the impact of the disease process itself on your mental functioning,
        physical functioning, or both your mental and physical functioning. This could
        result from persistent or intermittent symptoms, such as depression, severe fatigue,
        or pain, resulting in a limitation of your ability to do a task, to concentrate, to
        persevere at a task, or to perform the task at an acceptable rate of speed.

Id. § 14.00(I)(7).




                                                   7
 Case 7:19-cv-00093-BP Document 19 Filed 08/04/20                   Page 8 of 11 PageID 1207



       A careful review of the record suggests that substantial evidence exists to indicate that

Robnett meets the requirements for Listing 14.09D. As Robnett correctly notes, the first prong of

the test for Listing 14.09D, which requires that Robnett satisfy the Listing for inflammatory

arthritis found at Listing 14.00D6, is met by a comparison of her symptomatology and lab test

results showing an elevated sedimentation rate and elevated C-reactive protein—both markers of

inflammation.

       The record also contains evidence suggesting that Robnett has experienced repeated

manifestations of inflammatory arthritis. For example, in her April 28, 2015 report, Dianne M.

Cooper, M.D. noted that although Robnett had no significant inflammation, she did “have very dry

skin and extreme discomfort to even light touch globally, so any areas that we touch, even random

areas, with any range of motion she is uncomfortable.” Tr. 905. In the August 18, 2015 report, Dr.

Cooper further noted that Robnett “still ha[d] discomfort to tenderness with range of motion of the

shoulders, the hips, and the knees,” and that there was “[t]enderness in the small joints of the hands

and the feet with mild synovitis present at the wrists and the [proximal interphalangeal joints].”

Tr. 903.

       Additionally, Dr. Cooper noted in her January 18, 2016 report that Robnett still had

“stiffness in the shoulders, mild synovitis in the [proximal interphalangeal joints], and discomfort

in the hips on range of motion.” Tr. 902. Finally, on September 14, 2016, Dr. Cooper observed

that Robnett’s pain was better controlled with her current pain management regimen, but she was

“still having some minor stiffness in her hands and feet but not excruciating pain, and her biggest

problem [was] big issues with back pain.” Tr. 987. In the same report, Dr. Cooper noted that

Robnett had “terrible flat forward flexion, discomfort on movement, spasm in the paraspinous

musculature, and tenderness over the lumbar spinous processes to percussion,” although she also



                                                  8
 Case 7:19-cv-00093-BP Document 19 Filed 08/04/20                Page 9 of 11 PageID 1208



had “a very positive straight leg raise on the left.” Tr. 988. Notwithstanding the portions of Dr.

Cooper’s reports highlighted by the Commissioner in which she noted that Robnett was

“responding nicely” to medications, “doing better,” “had more good days than she used to have,”

“was neurologically intact on examination,” and “had no areas of gross inflammation,” the totality

of the evidence in the record suggests that the ALJ could have concluded that Robnett satisfied

this particular criterion of Listing 14.09D.

       To meet Listing 14.09D, Robnett next would need to establish the presence of “at least two

of the constitutional symptoms or signs (severe fatigue, fever, malaise, or involuntary weight

loss).” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 14.09D. Robnett offered evidence in the record that

could meet this requirement by demonstrating that she experienced severe fatigue and malaise.

“Severe fatigue” is defined in the Listings as “a frequent sense of exhaustion that results in

significantly reduced physical activity or mental function,” and malaise is defined as “frequent

feelings of illness, bodily discomfort, or lack of well-being that result in significantly reduced

physical activity or mental function.” Id. § 14.00C2.

       Robnett points to references indicating that she did indeed suffer from severe fatigue and

malaise. For example, on April 28, 2015, Dr. Cooper noted that a review of Robnett’s systems

resulted in positive signs of fatigue, weakness, chills, dizziness, headaches, muscle pain, muscle

weakness, numbness/tingling, and heat/cold intolerance. Tr. 904-05. On October 27, 2015, Dr.

Cooper noted that Robnett felt like her “upper body [was] locking up on her” when a “cold front

came through.” Tr. 932. Further assessments dated between May 16, 2016 and April 12, 2017

indicate a review of systems positive for fatigue and malaise; pain from neck to toes; pain from

hips down to toes and top of right foot; general body pain; pain in hands, feet, knees, shoulders,

and neck; and increased fatigue. Tr. 951, 931, 995, 1003, 1004, 1005. Therefore, had the ALJ



                                                9
Case 7:19-cv-00093-BP Document 19 Filed 08/04/20                     Page 10 of 11 PageID 1209



evaluated Robnett’s impairments in light of Listing 14.09D, it would have been possible—given

the evidence in the record—for him to have concluded that Robnett suffered from severe fatigue

and malaise.

       Finally, to satisfy Listing 14.09D, Robnett would need to show that she is markedly limited

in her activities of daily living, maintaining social functioning, or maintaining concentration,

persistence, or pace. Here, there is evidence in the record suggesting that Robnett is limited in her

activities of daily living. For example, she indicated in a function report that she sits on the bed for

a bit after waking up because going down the stairs immediately is too painful; doing laundry is a

battle because of pain associated with bending; she spends most of the day in a bed or recliner

except for bathroom breaks or meals; shower or brushing her teeth causes discomfort; nerve pain

causes wearing clothes to hurt physically; and her children help with laundry and doing the dishes.

Tr. 208-212, 215-217. A claimant can be markedly limited in activities of daily living even if she

is “able to perform some self-care activities.” 20 C.F.R. Pt. 404, Subpt. P., App. 1, § 14.0016.

Thus, there is some evidence in the record suggesting that Robnett is limited in activities of daily

living, such that she possibly could have established the existence of such a limitation.

       The ALJ may reach the same ultimate conclusion on remand regarding Robnett’s

entitlement to benefits. However, the Court cannot conclude that, had the ALJ made the required

findings at step three, he necessarily would have found that Robnett did not satisfy Listing 14.09D.

Therefore, the Commissioner’s argument the ALJ’s conclusion at step three is harmless error is

without merit, and remand is warranted.

IV.    CONCLUSION

       The ALJ committed legal error by not identifying the Listings Robnett purportedly failed

to meet and explaining why he determined she did not meet any Listing. This error was not



                                                  10
Case 7:19-cv-00093-BP Document 19 Filed 08/04/20                 Page 11 of 11 PageID 1210



harmless, as records show that a possibility exists that Robnett met Listing 14.09D. Because the

ALJ did not employ the correct legal standards, substantial evidence in the record did not support

his decision, and the AC committed reversible error, the undersigned REVERSES the

Commissioner’s decision and REMANDS this action for further proceedings consistent with this

Memorandum Opinion and Order.

       It is so ORDERED on August 4, 2020.



                                                    ___________________________________
                                                    Hal R. Ray, Jr.
                                                    UNITED STATES MAGISTRATE JUDGE




                                               11
